                                                                           USDC SDNY
UNITED STATES DISTRICT COURT                                               DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                              ELECTRONICALLY FILED
 -------------------------------------------------------------- X          DOC #:
                                                                :          DATE FILED: 03/27/2020
  JAMES MURPHY, ON BEHALF OF                                    :
  HIMSELF AND ALL OTHER PERSONS                                 :
  SIMILARLY SITUATED,                                           :
                                                                :          19-CV-10323 (VEC)
                                              Plaintiff,        :
                                                                :                ORDER
                            -against-                           :
                                                                :
                                                                :
  BP AMERICA INC.,                                              :
                                                                :
                                              Defendant. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Plaintiff has filed an amended complaint in response to a pending motion to

dismiss, Dkt. 21;

        IT IS HEREBY ORDERED THAT the pending motion to dismiss is DENIED as moot.

The Clerk of Court is respectfully requested to terminate the open motion at docket entry 17.



SO ORDERED.
                                                                    ________________________
Date: March 27, 2020                                                   VALERIE CAPRONI
      New York, New York                                             United States District Judge
